


EXHIBIT 10.16

 

THE COCA-COLA COMPANY

 

DEFERRED COMPENSATION PLAN

 

As Amended and Restated as of December 8, 2010

 

The Coca-Cola Company Deferred Compensation Plan (the “Plan”) is intended to
provide a select group of management or highly-compensated employees the ability
to defer base salary and annual incentive compensation.  This restated Plan
document applies to all deferrals on or after January 1, 2005 that are subject
to the provisions of Section 409A of the Internal Revenue Code.  All other
deferrals prior to January 1, 2005 are subject to the Plan rules in effect at
the time the compensation was deferred.

 

ARTICLE I
DEFINITIONS

 

Capitalized terms used in this Plan, shall have the meanings specified below.

 

“Account” or “Accounts” shall mean all of such Subaccounts that are specifically
provided in this Plan.

 

“Annual Incentive” shall mean the annual bonus earned for a year pursuant to any
annual incentive plan or program adopted by the Compensation Committee.  Annual
Incentive shall not include any spot bonuses, hiring bonuses, separation
payments, retention payments, or other special or extraordinary payments.

 

“Base Salary” shall mean a Participant’s annual base salary, and shall not
include bonuses, commissions, incentives, severance and all other remuneration
for services rendered to the Company.  Base Salary shall be calculated prior to
reduction for any salary contributions to a plan established pursuant to
Section 125 of the Code or qualified pursuant to Section 401(k) of the Code.

 

“Beneficiary” or “Beneficiaries” shall mean the person or persons designated in
writing by a Participant in accordance with procedures established by the
Committee or the third-party recordkeeper to receive the benefits specified
hereunder in the event of the Participant’s death.  No beneficiary designation
shall become effective until it is filed with the Committee or the third-party
recordkeeper.  No designation of a Beneficiary other than the Participant’s
spouse shall be valid unless consented to in writing by such spouse.  If there
is no such designation or if there is no surviving designated Beneficiary, then
the Participant’s surviving spouse shall be the Beneficiary.  If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary.

 

“Board of Directors” or “Board” shall mean the Board of Directors of The
Coca-Cola Company.

 

--------------------------------------------------------------------------------


 

“Change of Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A under the Exchange Act as in effect on January 1, 2002, provided that such a
change in control shall be deemed to have occurred at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act as in effect on January 1, 2002) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor of
the Company; (ii) during any period of two consecutive years or less,
individuals who at the beginning of such period constituted the Board of
Directors of the Company cease, for any reason, to constitute at least a
majority of the Board of Directors, unless the election or nomination for
election of each new director was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period; (iii) the share owners of the Company approve any merger or
consolidation as a result of which the Stock shall be changed, converted or
exchanged (other than a merger with a wholly owned subsidiary of the Company) or
any liquidation of the Company or any sale or other disposition of 50% or more
of the assets or earning power of the Company, and such merger, consolidation,
liquidation or sale is completed; or (iv) the share owners of the Company
approve any merger or consolidation to which the Company is a party as a result
of which the persons who were share owners of the Company immediately prior to
the effective date of the merger or consolidation shall have beneficial
ownership of less than 50% of the combined voting power for election of
directors of the surviving corporation following the effective date of such
merger or consolidation, and such merger, consolidation, liquidation or sale is
completed; provided, however, that no Change in Control shall be deemed to have
occurred if, prior to such times as a Change in Control would otherwise be
deemed to have occurred, the Board of Directors determines otherwise. 
Additionally, no Change in Control will be deemed to have occurred under clause
(i) if, subsequent to such time as a Change of Control would otherwise be deemed
to have occurred, a majority of the Directors in office prior to the acquisition
of the securities by such person determines otherwise.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Committee appointed by the Compensation Committee to
administer the Plan in accordance with Article VII.

 

“Company” shall mean The Coca-Cola Company, a Delaware corporation.

 

“Company Discretionary Contribution” shall mean such discretionary amount, if
any, contributed by the Company for a Participant.  Such amount may differ from
Participant to Participant.  Company Discretionary Contributions must require
the Participant to continue to provide services for at least 12 months for such
Company Discretionary Contribution to vest.

 

“Company Discretionary Contribution Subaccount” shall mean the bookkeeping
account maintained by the Company for each Participant that is credited with an
amount equal to (i) the Company Discretionary Contribution Amount, if any, paid
by the Company and (ii) earnings and losses pursuant to Section 4.2.

 

“Compensation” shall mean Base Salary and Annual Incentive.

 

1

--------------------------------------------------------------------------------


 

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of the Company or any subcommittee thereof.

 

“Compensation Deferral Subaccount” shall mean the bookkeeping account maintained
by the third-party recordkeeper for each Participant that is credited with
amounts equal to (i) the portion of the Participant’s Compensation that he or
she elects to defer, and (ii) earnings and losses attributable thereto pursuant
to Section 4.1.

 

“Disability” shall mean a condition for which a Participant becomes eligible for
and receives a disability benefit under the long term disability insurance
policy issued to the Company providing Basic Long Term Disability Insurance
benefits pursuant to The Coca-Cola Company Health and Welfare Benefits Plan, or
under any other long term disability plan that hereafter may be maintained by
the Company or any Related Company, provided that the Participant is unable to
engage in any substantial gainful activity by reason of any medially
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months.

 

“Distributable Amount” shall mean the vested balance in a Participant’s Accounts
subject to distribution in a given Plan Year.

 

“Effective Date” of this amended and restated Plan shall be January 1, 2008. 
However, all deferrals on or after January 1, 2005 that are subject to
Section 409A of the Code, including the 2004 Annual Incentive paid in
March 2005, shall be subject to the terms of this Plan.

 

“Eligible Employee” shall mean a select group of management and/or highly
compensated employees of the Company or a Participating Subsidiary specifically
selected by the Committee in accordance with the procedures set forth in
Article II.

 

“Enrollment Period” shall mean a period of time in the calendar year prior to
the year for which deferrals will be made when Eligible Employees are permitted
to enroll in the Plan and defer Compensation for the upcoming year.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fund” or “Funds” shall mean, one or more of the investment funds selected by
the Committee, or its designee, to which Participants may elect to make deemed
investments pursuant to Section 3.3.

 

“Investment Rate” shall mean, for each Fund, an amount equal to the net gain or
loss on the assets of such Fund during each month.

 

“Participant” shall mean any Eligible Employee who becomes a Participant in this
Plan in accordance with Article II.

 

2

--------------------------------------------------------------------------------


 

“Participating Subsidiary” means a subsidiary of the Company which the Committee
has designated as such and whose employees are eligible to participate in the
Plan; provided that such employee is an Eligible Employee.

 

“Plan” shall mean The Coca-Cola Company Deferred Compensation Plan.

 

“Plan Year” shall mean January 1 to December 31 of each year.

 

“Scheduled Distribution Date” shall mean the last business day of February of
the year elected by the Participant for a withdrawal of amounts deferred in a
given Plan Year, and earnings and losses attributable thereto, as elected by the
Participant for such Plan Year and subject to the requirements of
Section 6.1(a).

 

“Separation from Service” shall mean that employment with an Employer terminates
such that it is reasonably anticipated that no further services will be
performed.  Separation from Service shall be interpreted in a manner consistent
with Section 409A of the Code and the regulations thereunder.

 

“Specified Employee” shall mean a key employee of an Employer who meets the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, as defined
in Section 409A of the Code and the regulations thereunder.

 

“Unforeseeable Emergency” shall mean a severe unforeseeable financial hardship
as defined in Section 409A and the regulations thereunder, including a severe
financial hardship resulting from i) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s designated Beneficiary, or the
Participant’s dependent (as defined in Section 152 of the Code, without regard
to section 152(b)(1), (b)(2), and (d)(1)(B)), ii) the loss of the Participant’s
property due to casualty, or iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.

 

ARTICLE II
ELIGIBILITY FOR PARTICIPATION

 

2.1                                 Determination of Eligible Employee.

 

The Committee shall, from time to time, determine which employees are Eligible
Employees under the Plan.  Eligible Employees shall be notified prior to or
during the Enrollment Period that they are eligible.

 

2.2                                 Participation.

 

An Eligible Employee shall become a Participant in the Plan by electing to make
deferrals of Compensation in accordance with Article III.  An Eligible Employee
also becomes a Participant if credited with a Company Discretionary
Contribution.

 

3

--------------------------------------------------------------------------------


 

2.3                                 Amendment of Eligibility Criteria.

 

The Committee may, in its discretion, change the criteria for eligibility for
any reason, including to comply with all applicable laws relating to salary
grade (or other similar measurement criteria) and compensation levels; provided,
however, that no change in the criteria for eligibility of any officer of the
Company shall be affected unless such changes are (i) within parameters
established by the Compensation Committee or (ii) approved by the Compensation
Committee.  Eligibility for participation in one year does not guarantee
eligibility to participate in any future year.

 

ARTICLE III
ELECTIONS

 

3.1                                 Election to Defer Compensation.

 

(a)                                          Timing of Election to Defer
Compensation.  An Eligible Employee may elect to defer eligible Compensation
only during the Enrollment Period.  Such election must be made no later than
December 31 prior to the year for which the Compensation would be earned.  For
Base Salary to be paid for services performed in a year, an election to defer
such Base Salary must be made no later than December 31 of the prior year.  For
Annual Incentives paid for services performed in a year, an election to defer
such Annual Incentive must be made no later than December 31 of the prior year. 
To illustrate this provision, for Base Salary to be paid for services in 2008,
an election to defer must be made by December 31, 2007.  For Annual Incentives
earned for the 2008 calendar year, to be paid in March 2009, an election to
defer must be made by December 31, 2007.

 

(b)                 Amount of Compensation Eligible for Deferral.  An Eligible
Employee may elect to defer up to 80% of his Base Salary and up to 100% of his
Annual Incentive.  The total amount deferred by a Participant shall be reduced
in 1% increments, if necessary, to satisfy Social Security Tax (including
Medicare), income tax withholding for compensation that cannot be deferred and
employee benefit plan withholding requirements.  If an Eligible Employee elects
to defer Base Salary, the minimum amount of Base Salary that may be deferred for
any Plan Year is $5,000.  If an Eligible Employee elects to defer Annual
Incentive, the minimum percentage that may be deferred is 10% of such Annual
Incentive.

 

(c)          Irrevocable Elections.  All elections become irrevocable as of
December 31 of the year prior to the Plan Year for which Compensation is
deferred.

 

(d)         Duration of Election.  An Eligible Employee’s election to defer
Compensation for any Plan Year is effective only for such Plan Year.  In order
to defer Compensation for a subsequent Plan Year, an Eligible Employee must file
a new deferral election during the Enrollment Period with respect to Base Salary
and Annual Incentive for any subsequent Plan Year by filing a new election
during the Enrollment Period prior to the beginning of the next Plan Year.

 

4

--------------------------------------------------------------------------------


 

(e)                          Method of Election.  Such elections may be made in
writing or through a third-party recordkeeper, provided that there is sufficient
record of when such election is made.

 

3.2                         Elections as to Time and Form of Payment.

 

(a)          Timing of Election.  Within the same time frame provided in
Section 3.1(a), an Eligible Employee who elects to defer Compensation must make
an election during the Enrollment Period regarding the time and form of payment
of the Compensation and earnings and losses attributed thereto for the
Compensation deferred for that Plan Year.  If no such election is made, all
Compensation and earnings and losses attributable thereto deferred for such Plan
Year will be paid in a lump sum after Separation from Service, pursuant to the
Separation from Service provision in Section 6.2 below.

 

For Participants receiving a Company Discretionary Contribution, the Participant
must make an election regarding the time and form of payment of the Company
Discretionary Contribution within 30 days of obtaining the legally-binding right
to the Company Discretionary Contribution, whether or not such Company
Discretionary Contribution is vested.  If no such election is timely made, the
Company Discretionary Contribution will be paid in a lump sum after Separation
from Service, pursuant to the Separation from Service provision in Section 6.2
below.

 

(b)         The available options as to time and form of payment are described
in Article VI of this Plan.

 

(c)          Elections as to time and form of payment become irrevocable as of
December 31 of year prior to the year for which Compensation is deferred;
however, subsequent changes may be made in compliance with Section 409A of the
Code, as described in Section 3.2(e) below.

 

(d)         The election of time and form of payment relates to and is effective
only for the Compensation deferred for such Plan Year.  Such election must be
made for each Plan Year for which Compensation is deferred.

 

(e)                          Subsequent Changes in Time and Form of Payment.  A
Participant may delay the timing of a previously-scheduled payment or may change
the form of a payment only if such subsequent deferral election meets all of the
following requirements:

 

(i)             the subsequent deferral election shall not take effect until at
least 12 months after the date on which it is made;

 

(ii)          the election must be made at least 12 months prior to the date the
payment is scheduled to be made.  For installment payments, the election must be
made at least 12 months prior to the date the first payment in such installment
was scheduled to be made; and

 

(iii)       the subsequent deferral election must delay the payment for at least
five years from the date the payment would otherwise have been made.  For
installment payments, the delay is measured from the date the first payment was
scheduled to be made.  This provision applies to elections to change the timing
and/or the form of payment.

 

5

--------------------------------------------------------------------------------


 

A Participant may make multiple subsequent changes, as long as each change meets
all of the requirements above.  Prior to January 1, 2009, a Participant may make
other changes in time or form of payment only if allowed and in compliance with
the regulations and transition guidance under Section 409A of the Code.

 

(f)            Initial elections and subsequent elections, if any, may be made
in writing or through a third-party recordkeeper, provided that there is
sufficient record of when such election is made.

 

3.3                                 Elections as to Deemed Investment Choices.

 

(a)          Within the same time frame provided in Section 3.1(a), an Eligible
Employee who elects to defer Compensation shall make an election regarding how
the Compensation deferred shall be deemed to be invested for purposes of
determining the amount of earnings or losses to be credited to the Participants’
Accounts.  If no such election is made, the Compensation deferred shall be
deemed invested in the most risk-free type of investment fund.

 

(b)         The Committee, or its designee, shall select from time to time, in
its sole and absolute discretion, investments of various types that shall be
communicated to the Participant.  The Investment Rate of each such investment
fund shall be used to determine the amount of earnings or losses to be credited
to Participant’s Compensation Deferral Subaccount and Company Discretionary
Contribution Subaccount.  Although the Participant may designate the specific
fund within each type of investment, the Committee shall not be bound by such
designation and may change or replace funds in its discretion.  Deemed
investment choices may be changed as frequently as daily, or any other frequency
established by the Committee.

 

ARTICLE IV
DEFERRAL ACCOUNTS

 

4.1                                 Compensation Deferral Subaccount.

 

The Plan administrator or third-party recordkeeper shall establish and maintain
a Compensation Deferral Subaccount for each Participant under the Plan.  Each
Participant’s Compensation Deferral Subaccount shall be further divided into
separate subaccounts (“investment fund subaccounts”), each of which corresponds
to an investment fund elected by the Participant pursuant to Section 3.3(a).  A
Participant’s Compensation Deferral Subaccount shall be credited as follows:

 

(a)                                  On the day the amounts are withheld and/or
deferred from a Participant’s Compensation, the Plan administrator or
third-party recordkeeper shall credit the investment fund subaccounts of the
Participant’s Compensation Deferral Subaccount with an amount equal to
Compensation deferred by the Participant in accordance with the Participant’s
election under Section 3.3(a).

 

(b)                                 Each business day, each investment fund
subaccount of a Participant’s Compensation Deferral Subaccount shall be credited
with earnings or losses in an amount equal to that determined by multiplying the
balance credited to such investment fund subaccount as of

 

6

--------------------------------------------------------------------------------


 

the prior day plus contributions credited that day to the investment fund
subaccount by the Investment Rate for the corresponding Fund selected pursuant
to Section 3.3(a).

 

4.2                                 Company Discretionary Contribution
Subaccount.

 

The Plan administrator or third-party recordkeeper shall establish and maintain
a Company Discretionary Contribution Subaccount for each Participant who
receives a Company Discretionary Contribution under the Plan.  A Participant’s
Company Discretionary Contribution Subaccount shall be further divided into
separate investment fund subaccounts, each of which corresponds to an investment
fund elected by the Participant pursuant to Section 3.3(a).  A Participant’s
Company Discretionary Contribution Subaccount shall be credited as follows:

 

(a)                                  The Plan administrator or third-party
recordkeeper shall credit the investment fund subaccounts of the Participant’s
Company Discretionary Contribution Subaccount with an amount equal to the
Company Discretionary Contribution Amount, if any, applicable to that
Participant as of the day such amount is deemed contributed.

 

(b)                                 Each business day, each investment fund
subaccount of a Participant’s Company Discretionary Contribution Account shall
be credited with earnings or losses in an amount equal to that determined by
multiplying the balance credited to such investment fund subaccount as of the
prior day plus contributions credited that day to the investment fund subaccount
by the Investment Rate for the corresponding Fund, selected pursuant to
Section 3.3(a).

 

ARTICLE V
VESTING

 

5.1                                 Vesting.

 

A Participant shall be 100% vested in his or her Compensation Deferral
Subaccount.  A Participant shall be vested in his or her Company Discretionary
Contribution Account in accordance with any schedule that the Company or the
Compensation Committee, where applicable, establishes with respect to his or her
Company Discretionary Contribution, provided that the vesting period for Company
Discretionary Contributions shall be at least 12 months.

 

5.2                                 Vesting Upon Death, Disability or Change of
Control.

 

Upon death or the Disability of a Participant, or in the event of a Change of
Control, the Participant shall be 100% vested in his or her Company
Discretionary Contribution Subaccount, unless otherwise provided by the Company
or Compensation Committee, where applicable, at the time the Company
Discretionary Contribution Amount is made.

 

7

--------------------------------------------------------------------------------

 

 

ARTICLE VI
DISTRIBUTIONS

 

Distributions from the Plan shall be made only in accordance with this
Article VI.  All distributions shall be in cash.

 

6.1                                 Distribution of Accounts While Employed.

 

(a)                                  Scheduled Distributions.

 

A Participant may elect, at the time the Compensation is deferred in accordance
with Section 3.2, to receive his Compensation deferred for a Plan Year, and all
earnings and losses attributed thereto, while employed.  A Participant’s
Scheduled Distribution Date in a given Plan Year may be no earlier than three
years from the last day of the Plan Year for which the deferrals of Compensation
are made or Company Discretionary Contribution Amounts are credited, or such
later time as may be required by applicable Treasury Regulations or Internal
Revenue Service guidance.  The Participant’s Scheduled Distribution Date shall
be the last business day in February of the year the Participant elects.  The
value of the Participant’s Distributable Amount shall be determined as of the
last business day of Plan Year prior to the Scheduled Distribution Date.  A
Participant may change the Scheduled Distribution Date only in accordance with
the provisions of Section 3.2(e).

 

In the event a Participant has a Separation from Service with the Company prior
to a Scheduled Distribution Date, the provisions of Section 6.2 below shall
govern the distribution, rather than this Section 6.1(a).

 

(b)                                 Except as provided in Section 6.3 for an
Unforeseeable Emergency, no unscheduled in-service distributions are permitted.

 

6.2                                 Distribution of Accounts after Separation
from Service.

 

If a Participant has a Separation from Service, the provisions of this
Section shall apply to the distribution of the Participant’s Accounts. 
Section (a) shall apply to all Separations from Service for any reason, except
death.

 

(a)                                  Separation from Service.

 

(1)                                  Age 50 with Five Years of Service, or Age
55.

 

At the time of the Participant’s Separation from Service, if the Participant has
either i) attained age 50 and has completed five years of service (as determined
by reference to “Years of Vesting Service” under the Employee Retirement Plan of
The Coca-Cola Company) or ii) attained age 55, then the Participant’s Account
shall be distributed in accordance with the elections the Participant made as
described in Section 3.2.   A Participant may elect a lump sum payment or
installment payments.  If no proper election is made as to time or form of
payment for any amounts, such amounts shall be paid in a lump sum.

 

8

--------------------------------------------------------------------------------


 

A.           Lump Sum.  For Distributable Amounts for which the Participant has
elected a lump sum (or if no proper election is made), the Distributable Amounts
shall be paid to the Participant on the last business day of February following
the year in which the Participant has a Separation from Service.   For Plan
Years prior to 2008, a Participant, at the time the amounts were deferred in
accordance with Section 3.2, could have elected the lump sum to be paid a
specified number of years following Separation from Service.  For such
elections, the Distributable Amount shall be paid to the Participant on the last
business day of February in the year elected.   The Distributable Amounts shall
be valued as of the last business day of the Plan Year prior to the date of
distribution.

 

If a Participant has made an irrevocable election to defer his Annual Incentive,
such Annual Incentive is deferred after the Participant’s Account has been
distributed, and the Participant had elected to receive a lump sum, the
additional Account balance shall be distributed on the last business day of
April following the date the Annual Incentive is deferred.  The additional
Account balance shall be valued as of the last business day of March of the year
in which the Annual Incentive is deferred.

 

Notwithstanding any other provision herein, for a Participant who is a Specified
Employee at the time of his Separation from Service, the Distributable Amount
shall be paid the later of i) the last business day of February following the
year in which the Participant has a Separation from Service, or ii) the last
business day of the sixth month following the month in which the Participant has
a Separation from Service.  In either case, the Specified Employee’s
Distributable Amounts shall be valued as of the last day of the Plan Year in
which he has a Separation from Service.

 

B.             Installment Payments.   A Participant who has met the
requirements of this Section 6.2(a)(1) may elect to receive the amounts deferred
for a Plan Year in installment payments.  The Participant may elect 5, 10 or 15
installments.  For Distributable Amounts for which the Participant has elected
installments, the first installment shall be paid to the Participant on the last
business day of February following the year in which the Participant has a
Separation from Service.  Each subsequent installment shall be paid on the last
business day of February each year.  For Plan Years prior to 2008, a
Participant, at the time the amounts were deferred in accordance with
Section 3.2, could have elected installment payments to begin a specified number
of years following Separation from Service.  For such elections, the installment
payments shall be paid to the Participant on the last business day of
February in the year elected.   For each installment, the Distributable Amounts
shall be valued as of the last business day of the Plan Year prior to the date
of distribution.

 

If a Participant has made an irrevocable election to defer his Annual Incentive,
such Annual Incentive is deferred after the Participant’s Account has started to
be distributed, and the Participant had elected to receive installment payments,
the additional deferral shall be added to the Participant’s balance in his
Deferral

 

9

--------------------------------------------------------------------------------


 

Compensation Subaccount and shall be distributed in accordance with the
installment election.

 

Notwithstanding any other provision herein, for a Participant who is a Specified
Employee at the time of his Separation from Service, the first installment of
the Distributable Amount shall be paid the later of i) the last business day of
February following the year in which the Participant has a Separation from
Service, or ii) the last business day of the sixth month following the month in
which the Participant has a Separation from Service.  In either case, the
Specified Employee’s Distributable Amounts shall be valued as of the last day of
the Plan Year in which he has a Separation from Service.

 

(2)                                  All other Separations from Service.

 

If, at the time of the Participant’s Separation from Service, a Participant has
not either i) attained age 50 and has completed five years of service (as
determined by reference to “Years of Vesting Service” under the Employee
Retirement Plan of The Coca-Cola Company) or ii) attained age 55, then the
Participant’s entire Account balance shall be distributed in a single lump sum. 
The Account balance shall be paid on the last business day of February in the
year following the year in which the Participant has a Separation from Service. 
The Account balance shall be valued as of the last day of the Plan Year in which
the Participant has a Separation from Service.

 

Notwithstanding any other provision herein, for a Participant who is a Specified
Employee at the time of his Separation from Service, the Distributable Amount
shall be paid the later of i) the last business day of February following the
year in which the Participant has a Separation from Service, or ii) the last
business day of the sixth month following the month in which the Participant has
a Separation from Service.  In either case, the Specified Employee’s
Distributable Amount shall be valued as of the last day of the Plan Year in
which he has a Separation from Service.

 

(b)                                 Death

 

In the case of the death of a Participant, either while employed by the Company
or prior to distribution of the Participant’s entire Account balance, the
Participant’s Account balance shall be distributed to the Participant’s
Beneficiary, in a lump sum on the last business day of the month following the
quarter in which the Participant’s death occurs.  The value of the Participant’s
Account shall be determined as of the last business day of the quarter in which
the Participant’s death occurs.

 

6.3                                 Unforeseeable Emergency

 

A Participant shall be permitted to elect a distribution from his Deferral
Compensation Subaccount and/or his vested Company Discretionary Contribution
Subaccount prior to the date the Accounts were to be distributed, subject to the
following restrictions:

 

10

--------------------------------------------------------------------------------


 

(a)                                  the election to take a distribution due to
an Unforeseeable Emergency shall be made by requesting such a distribution in
writing to the Committee, including the amount requested and a description of
the need for the distribution;

 

(b)         the Committee shall make a determination, in its sole discretion,
that the requested distribution is on account of an Unforseeable Emergency; and

 

(c)          the Unforseeable Emergency cannot be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of assets would not
itself cause severe financial hardship, or (iii) by cessation of deferrals under
this Plan.

 

The amount determined by the Committee as distributable due to an Unforeseeable
Emergency shall be paid within 30 days after the request for the distribution is
approved by the Committee.

 

ARTICLE VII
ADMINISTRATION

 

7.1                         Committee.

 

A Committee shall be appointed by, and serve at the pleasure of, the Senior Vice
President, Human Resources (or the most senior Human Resources officer of the
Company).  The number of members comprising the Committee shall be determined by
the Senior Vice President, Human Resources (or the most senior Human Resources
officer of the Company), which may from time to time vary the number of
members.  A member of the Committee may resign by delivering a written notice of
resignation to the Senior Vice President, Human Resources (or the most senior
Human Resources officer of the Company).  The Senior Vice President, Human
Resources (or the most senior Human Resources officer of the Company)  may
remove any member by delivering a copy of its resolution of removal to such
member.

 

7.2                                 Committee Action.

 

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee.  Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by a majority of members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee.  A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant.  Any member of the Committee may execute
any certificate or other written direction on behalf of the Committee.

 

7.3                                 Powers of the Committee.

 

The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not limited to, the following:

 

11

--------------------------------------------------------------------------------


 

(i)                                     To select the Funds in accordance with
Section 3.3(b) hereof;

 

(ii)                                  To construe and interpret the terms and
provisions of this Plan;

 

(iii)                               To compute and certify to the amount and
kind of benefits payable to Participants and their Beneficiaries;

 

(iv)                              To maintain all records that may be necessary
for the administration of the Plan;

 

(v)                                 To provide for the disclosure of all
information and the filing or provision of all reports and statements to
Participants, Beneficiaries or governmental agencies as shall be required by
law;

 

(vi)                              To make and publish such rules for the
regulation of the Plan and procedures for the administration of the Plan as are
not inconsistent with the terms hereof;

 

(vii)                           To appoint a Plan administrator, third-party
recordkeeper, or any other agent, and to delegate to them such powers and duties
in connection with the administration of the Plan as the Committee may from time
to time prescribe; and

 

(viii)                        To take all actions necessary for the
administration of the Plan.

 

7.4                                 Construction and Interpretation.

 

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretations or construction shall be final
and binding on all parties, including but not limited to the Company and any
Participant or Beneficiary.  The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan, including but not limited to
Section 409A of the Code.

 

7.5                                 Compensation, Expenses and Indemnity.

 

(a)                                  The members of the Committee shall serve
without compensation for their services hereunder.

 

(b)                                 The Committee is authorized at the expense
of the Company to employ such legal counsel as it may deem advisable to assist
in the performance of its duties hereunder.  Expenses and fees in connection
with the administration of the Plan shall be paid by the Company.

 

(c)                                  To the extent permitted by applicable state
law, the Company shall indemnify and hold harmless the Committee and each member
thereof, the Board of Directors and any delegate of the Committee who is an
employee of the Company against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to the
Plan, other

 

12

--------------------------------------------------------------------------------


 

than expenses and liabilities arising out of willful misconduct.  This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.

 

7.6                                 Disputes.

 

(a)          Claim.

 

A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Plan (hereinafter referred to as “Claimant”), or his
or her duly authorized representative, must file a written request for such
benefit with the Committee, setting forth his or her claim within one year of
the date such Claimant believes he or she was entitled to benefits under the
Plan (as described in Section 7.6(e)).  The request must be addressed to the
Director, Executive Compensation of the Company at its then principal place of
business.

 

(b)         Claim Decision.

 

Upon receipt of a claim, the Committee (or its designee) shall deliver such
reply within 90 days of receipt of the claim.  The Committee may, however,
extend the reply period before the end of such 90 days by notifying the Claimant
in writing of the special circumstances requiring the extension and the date by
which it expects to render its decision.  Such extension will not exceed 90 days
from the end of the initial period.

 

If the claim is denied in whole or in part, the Committee (or its designee)
shall inform the Claimant in writing, setting forth: (i) the specific reason or
reasons for such denial; (ii) the specific reference to pertinent provisions of
this Plan on which such denial is based; (iii) a description of any additional
material or information necessary for the Claimant to perfect his or her claim
and an explanation of why such material or such information is necessary;
(iv) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and (v) the time limits for requesting a review
under subsection (c).

 

(c)          Request For Review.

 

Within 60 days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Committee review
the determination of the Company.  Such request must be addressed to the
Director, Executive Compensation of the Company, at its then principal place of
business.  The Claimant or his or her duly authorized representative may
request, free of charge, reasonable access to and copies of all documents,
records and other information relevant to the claim for benefits and submit
issues and comments in writing for consideration by the Committee.  If the
Claimant does not request a review within such 60 day period, he or she shall be
barred and estopped from challenging the Company’s determination.

 

(d)         Review of Decision.

 

Within 60 days after the Committee’s receipt of a request for review, after
considering all materials presented by the Claimant, the Committee will inform
the Claimant in

 

13

--------------------------------------------------------------------------------


 

writing, the decision setting forth the specific reasons for the decision,
written in a manner calculated to be understood by the Claimant, containing
specific references to the pertinent provisions of this Plan on which the
decision is based.  If special circumstances require that the 60 day time period
be extended, the Committee will so notify the Claimant in writing before the end
of such period and indicate the date on which it expects to render its decision,
which shall be no later than 120 days after receipt of the request for review.

 

(e)          Limitation on Actions.

 

A Claimant must submit a written claim and exhaust this claim procedure before
legal recourse of any type is sought.  Any claim must be brought within one year
after (a) in the case of any lump-sum payment, the date on which the payment was
made; (b) in the case of an annuity payment or installment payment, the date of
the first payment in the series of payments; or (c) for all other claims, the
date on which the action complained of occurred.  Any suit must be brought
within one year after the date the Committee (or its designee) has made a final
denial (or deemed denial) of a claim for benefits.  Notwithstanding any other
provision herein, any suit must be brought within two years after the date the
claim first arose (as described above).

 

ARTICLE VIII
MISCELLANEOUS

 

8.1                                 Unsecured General Creditor.

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company.  No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan.  Any and all of the Company’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Company.  The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors.  It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title 1 of ERISA.

 

8.2                                 Restriction Against Assignment.

 

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation.  No
part of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, sell, transfer,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever.

 

14

--------------------------------------------------------------------------------


 

8.3                                 Withholding.

 

There shall be deducted from each payment made under the Plan or any other
compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment or this Plan. 
The Company shall have the right to reduce any payment (or compensation) by the
amount of cash sufficient to provide the amount of said taxes.

 

8.4                                 Amendment, Modification, Suspension or
Termination.

 

The Compensation Committee may amend, modify, suspend or terminate the Plan in
whole or in part, except that no amendment, modification, suspension or
termination shall have any retroactive effect to reduce any amounts allocated to
a Participant’s Accounts.  The Committee may also amend the Plan, provided that
the Committee may only adopt amendments that i) apply to the general population
of Participants and do not affect only officers of the Company; ii) do not have
a material financial impact on the Company; or iii) are required by tax or legal
statutes, regulations or pronouncements.

 

8.5                                 Governing Law.

 

Except to extent preempted by Federal Law, this Plan shall be construed,
governed and enforced under the laws of the State of Delaware (without regard to
the conflicts of law principles thereof) and any and all disputes arising under
this Plan are to be resolved exclusively by courts sitting in Delaware.

 

8.6                                 Receipt or Release.

 

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee and the Company.  The Committee may require
such Participant or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release to such effect.

 

8.7                                 Limitation of Rights and Employment
Relationship.

 

Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company except as provided in the Plan; and in no
event shall the terms of employment of any Employee or Participant be modified
or in any way be affected by the provisions of the Plan.

 

8.8                                 Headings.

 

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

15

--------------------------------------------------------------------------------

 
